Case 3:18-cv-00550-NJR-RJD Document 116 Filed 01/07/19 Page 1 of 6 Page ID #2193



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

  DEON HAMPTON, M15934                         )
                                               )
                 Plaintiff,                    )
                                               )
         -vs-                                  )              No. 18-550-NJR-RJD
                                               )
  JOHN BALDWIN, et al.                         )
                                               )
                                               )
                 Defendants.                   )

     RESPONSE TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY
   REGARDING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, DOC. 36,86

         NOW COME the Defendants, JOHN BALDWIN, KAREN JAIMET, KEVIN KINK,

  NICHOLAS LAMPLEY, MICHAEL CLARK, JEREMY GIVENS, JACOB BLACKBURN,

  CHRISTOPHER DOERING, TAYLOR GEE, SUSAN KUNDE, ARTHUR MANZANO and

  JOHN VARGA by and through their attorney, LISA MADIGAN, Attorney General for the State

  of Illinois, and in response to Plaintiff’s Notice of Supplemental Authority Regarding Defendants’

  Motion for Summary Judgment, Doc. 36, 86 state as follows:

         1.      Defendants’ Motion for Summary Judgment for Failure to Exhaust Administrative

  Remedies is currently pending before the Court. [d/e 36, 86].

         2.      A hearing on the Motion was held on November 19, 2018.         During that hearing

  there was testimony and exhibits presented demonstrating that the Plaintiff attorneys forwarded

  grievances to the Administrative Review Board in an effort to exhaust administrative remedies.

         3.      On December 21, 2018, Plaintiff submitted “supplemental authority” consisting of

  a recent PREA audit report obtained from IDOC’s website. Plaintiff argues the proposition that

  this audit report confirms there is no prohibition that limits third parties, including fellow




  Case No. 18-550                                                                       Page 1 of 6
Case 3:18-cv-00550-NJR-RJD Document 116 Filed 01/07/19 Page 2 of 6 Page ID #2194



  offenders, staff members, family members, attorneys and outside advocates to assist offenders in

  filing requests for administrative remedies (grievances) relating to allegations of sexual abuse, and

  these parties are permitted to file such requests on behalf of offenders. [d/e 114, ¶ 3].

          4.         Plaintiff’s reliance on a PREA audit report in determining whether an inmate has

  exhausted administrative remedies prior to filing suit is misplaced.      An audit report must not be

  considered as authority in place of a law/regulation that must be followed prior to filing suit.

  Audits are conducted by independent companies and have no role in establishing what is or is not

  necessary for exhaustion of administrative remedies.

          5.         In the United States Supreme Court case of Jones v. Bock, 549 U.S. 199, 127 S. Ct.

  910 (2007) the Court stated, “[t]here is no question that exhaustion is mandatory under the PLRA

  (Prison Litigation Reform Act).” Id., 127 S. Ct. 910 at 918 (citing Porter v. Nussle, 534 U.S. at

  524, 122 S. Ct. 983 (2002)).       The Court further stated that the “applicable procedural rules” that

  a prisoner must properly exhaust “are defined not by the PLRA, but by the prison grievance

  process itself.”     Id., 127 S. Ct. at 922.

          6.         As an inmate confined within the Illinois Department of Corrections, Plaintiff was

  required to follow the regulations contained in the Illinois Department of Corrections Grievance

  Procedures for Offender to properly exhaust her claims against each of the Defendants.           20 Ill.

  Adm. Code § 504.800 et seq. The grievance procedures allow for an inmate to file emergency

  grievances directly to the Chief Administrative Officer. 20 Ill. Admin. Code § 504.810(a). This

  section also states: an offender may file a written grievance on a grievance form that shall be

  made available in all living units. Grievances shall be addressed to his or her institutional

  counselor; however, complaints concerning discipline or sexual abuse shall be sent by the

  offender directly to the Grievance Officer.




  Case No. 18-550                                                                             Page 2 of 6
Case 3:18-cv-00550-NJR-RJD Document 116 Filed 01/07/19 Page 3 of 6 Page ID #2195



         7.      Staff assistance shall be available as requested by those offenders who cannot

  prepare their grievances unaided as determined by institutional staff. I20 Ill. Adm. Code

  504.810(c). Additionally, “Each facility shall take reasonable steps to ensure that

  the grievance procedure is accessible to offenders who are impaired, disabled, or unable to

  communicate in the English language.” 20 Ill. Adm. Code 504.810(c)(2).

         8.      According to the procedures above, the Code requires that a grievance be prepared

  on a form provided in the living units and also provides that complaints related to sexual abuse are

  required to be sent by the Offender to the Grievance Officer.

         9.      The Supreme Court addressed the exhaustion requirement in Riccardo v. Rausch,

  where plaintiff brought suit against a prison guard for assigning a cell mate who sexually assaulted

  him. 375 F. 2d 521, 523 (2004). Defendants asserted that Plaintiff failed to exhaust his

  administrative remedies. Id. The Court stated, “[p]risoners must follow state rules about the time

  and content of grievances. Failure to do this means failure to use available remedies.” Riccardo,

  375 F. 2d 523-24 (citing Pozo v. McCaughtry, 286 F. 3d 1022 (7th Cir. 2002).

         10.     The Court in Riccardo reviewed the grievance and mentioned the documents were

  at the “border of intelligibility” but still alerted prison officials of the complaint. Id. at 524. The

  Court explained that Illinois had not adopted any rule regarding the level of detail required within

  a grievance. Id. “If Illinois wants grievances to be more detailed, it must adopt appropriate

  regulations and inform prisoners what is required of them.” Id. at 521.

         11.     There is no provision in the Illinois Administrative Code that allows grievances to

  be submitted by an attorney on behalf of an inmate. The regulations do not contemplate attorneys

  or personal representatives submitting grievances or grievance appeals. In fact, the portion of the

  code regarding appeals states:




  Case No. 18-550                                                                            Page 3 of 6
Case 3:18-cv-00550-NJR-RJD Document 116 Filed 01/07/19 Page 4 of 6 Page ID #2196



                 If, after receiving the response of the Chief Administrative Officer, the
         offender still believes that the problem, complaint or grievance has not been
         resolved to his or her satisfaction, he or she may appeal in writing to the Director.
         The appeal must be received by the Administrative Review Board within 30 days
         after the date of the decision. Copies of the Grievance Officer's report and the Chief
         Administrative Officer's decision should be attached.

  (Emphasis added) 20 Ill. Adm. Code § 504.850(a). The Administrative Code defines “Offender”

  as “a person committed to the Department or to the custody of the Department.” 20 Ill. Adm.

  Code § 504.802. Thus, the code expressly requires the committed person complete the procedure.

         12.     The Department’s interpretation of these regulations is not only based on the plain

  language of the administrative code, but is necessary for the orderly administration of the grievance

  procedure and the protection of the offender population.        Courts have routinely held that an

  agency’s interpretation of its regulations is entitled to substantial weight and deference.   Hartney

  Fuel Oil Co. v. Hamer, 2014 IL 115130, ¶ 16 (2013).

         13.     Plaintiff attorneys forwarded an emergency grievance to Kevin Kink, John Baldwin

  and the Administrative Review Board on February 22, 2018. [41/5]. Although the allegations

  contained in the grievance were investigated, Plaintiff’s counsel was advised that pursuant to 20

  Ill. Adm. Code 504.840, future grievances must be submitted to the appropriate IDOC facility as

  prescribed by the Administrative Code. [d/e 41-5, p. 18]. Plaintiff’s attorney was also advised

  that “… in accordance with Departmental Rule DR504F, if after receiving the response of the

  Chief Administrative Officer, the offender stills feels that the problem, complaint or grievance has

  not been resolved to his satisfaction, his appeal must be received by the director within 30 days

  after the date of the decision. 20 Ill. Admin. Code 504.850(a). Therefore, in accordance with this

  policy the appeal must be received from the offender.” [d/e 41-5 p. 19].




  Case No. 18-550                                                                           Page 4 of 6
Case 3:18-cv-00550-NJR-RJD Document 116 Filed 01/07/19 Page 5 of 6 Page ID #2197



                                           CONCLUSION

         WHEREFORE, for the above and foregoing reasons, Defendants respectfully request this

  honorable Court grant their Motion for Summary Judgment, and dismiss Defendants from this suit

  as well as grant any other relief the Court deems equitable and just.

                                                       Respectfully submitted,

                                                       JOHN BALDWIN, KAREN JAIMET,
                                                       KEVIN KINK, NICHOLAS LAMPLEY,
                                                       MICHAEL CLARK, JEREMY GIVENS,
                                                       JACOB BLACKBURN, CHRISTOPHER
                                                       DOERING, TAYLOR GEE, SUSAN
                                                       KUNDE, ARTHUR MANZANO and JOHN
                                                       VARGA,

                                                               Defendants,

                                                       LISA MADIGAN, Attorney General,
         Christine McClimans #6203209                  State of Illinois,
         Assistant Attorney General
         201 West Pointe Dr. Suite 7
         Swansea, IL 62226                                     Attorney for Defendants,
         Springfield, Illinois 62706
         Telephone: (618) 236-8621                     BY: s/Christine McClimans
         Email: cmcclimans@atg.state.il.us                   Christine McClimans
                                                             Assistant Attorney General




  Case No. 18-550                                                                         Page 5 of 6
Case 3:18-cv-00550-NJR-RJD Document 116 Filed 01/07/19 Page 6 of 6 Page ID #2198



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

  DEON HAMPTON, M15934                         )
                                               )
                Plaintiff,                     )
                                               )
         -vs-                                  )              No. 18-550-NJR-RJD
                                               )
  JOHN BALDWIN, et al.                         )
                                               )
                                               )
                Defendants.                    )

                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 7, 2019 I caused to be electronically filed the foregoing
  Response to Plaintiff’s Notice of Supplemental Authority Regarding Defendants’ Motion for
  Summary Judgment, Doc. 36, 86 with the Clerk of Court using the CM/ECF system which will
  send notification of such filing to the following:

  Sheila Bedi           sheila.bedi@law.northwestern.edu

  Vanessa DeValle       Vanessa.delvalle@law.northwestern.edu

  Alan Mills            alan@uplcchicago.org



                                                     Respectfully submitted,

                                                      By:    /s/Christine McClimans
                                                            Christine McClimans, #6203209
                                                            Assistant Attorney General
                                                            201 West Pointe Dr. Suite 7
                                                            Swansea, IL 62226
                                                            Telephone: (618) 236-8621
                                                            Facsimile: (618) 236-8620
                                                            cmcclimans@atg.state.il.us




  Case No. 18-550                                                                      Page 6 of 6
